--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
SECOND AMENDED AND RESTATED SECURED TERM NOTE
 
FOR VALUE RECEIVED, PERVASIP CORP. (f/k/a eLEC Communications Corp.), a New York
corporation (the “Company”), promises to pay to VALENS OFFSHORE SPV I, LTD. (as
assignee of Laurus Master Fund, Ltd.), c/o M&C Corporate Services Limited, P.O.
Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman
Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or
successors in interest, the sum of One Million Four Hundred Twenty Eight
Thousand Dollars ($1,428,000), together with any accrued and unpaid interest
hereon, on September 30, 2010 (the “Maturity Date”) if not sooner paid.
 
This Note amends and restates in its entirety (and is given in substitution for
and not in satisfaction of) that certain $1,428,000 Amended and Restated Secured
Term Note made by the Company in favor of Holder (as assignee of Laurus Master
Fund, Ltd.) on September 28, 2007.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
May 31, 2006 hereof by and between the Company and the Holder (as amended,
modified and/or supplemented from time to time, the “Purchase Agreement”).
 
The following terms shall apply to this Secured Term Note (this “Note”):
 
ARTICLE I
 
CONTRACT RATE AND AMORTIZATION
 
1.1 Contract Rate.
 
(a) Subject to Sections 3.2 and 4.10, interest payable on the outstanding
principal amount of this Note shall accrue at a rate per annum equal to the
“prime rate” published in The Wall Street Journal from time to time (the “Prime
Rate”), plus two  percent (2.0%) (the “Contract Rate”).  The Contract Rate shall
be increased or decreased as the case may be for each increase or decrease in
the Prime Rate in an amount equal to such increase or decrease in the Prime
Rate; each change to be effective as of the day of the change in the Prime
Rate.  Interest shall be calculated on the basis of a 360 day year.
 
(b) During the period beginning on the date hereof through and including May 31,
2009, the Company shall pay interest on the Principal Amount in kind (the “PIK
Interest”).  The PIK Interest shall accrue monthly, in arrears, commencing on
June 1, 2008, and on the first business day of each consecutive calendar month
thereafter, through and including May 31, 2009.  The PIK Interest shall be added
to the Principal Amount and payable on the Maturity Date.  At the option of the
Holder, the increased portion of the Principal Amount shall be evidenced by a
note (a “PIK Note”) in form and substance reasonably satisfactory to the Holder;
provided, however, that such PIK Note shall not be necessary to evidence such
portion of the Principal Amount nor shall the absence of such PIK Note relieve
the Company of its obligation to pay such portion of the Principal Amount to the
Holder.
 
(c) On and after June 1, 2009, interest shall be payable monthly in arrears,
commencing on July 1, 2009, on the first business day of each consecutive
calendar month thereafter through and including the Maturity Date, and on the
Maturity Date, whether by acceleration or otherwise.
 
1.2  Contract Rate Payments.  The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date.
 
1.3 Maturity Date.  The principal amount outstanding under this Note, together
with any accrued and unpaid interest on such amount plus any and all other
unpaid amounts which are then owing under this Note, the Purchase Agreement
and/or any other Related Agreement, shall be due and payable on the Maturity
Date.
 
ARTICLE II
 
REDEMPTION
 
2.1 Optional Redemption.  The Company may prepay the outstanding principal
amount of this Note, in whole or in part (the “Optional Redemption”), by paying
to the Holder a sum of money equal to one hundred  percent (100%) of the
principal amount to be redeemed together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Purchase Agreement or any other Related Agreement (the
“Redemption Amount”) outstanding on the Redemption Payment Date (as defined
below).  The Company shall deliver to the Holder a written notice of redemption
(the “Notice of Redemption”) specifying the date for such Optional Redemption
(the “Redemption Payment Date”), which date shall be seven (7) business days
after the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount must be paid in good funds to the
Holder.  In the event the Company fails to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then such Notice of Redemption will
be null and void.
 

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
EVENTS OF DEFAULT
 
3.1 Events of Default.  The occurrence of any of the following events set forth
in this Section 3.1 shall constitute an event of default (“Event of Default”)
hereunder:
 
(a) Failure to Pay.  The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon which any such payment
was due.
 
(b) Breach of Covenant.  The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.
 
(c) Breach of Representations and Warranties.  Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made.
 
(d) Default Under Other Agreements. The occurrence of any default (or similar
term) in the observance or performance of any other agreement or condition
relating to any indebtedness or contingent obligation of the Company or any of
its Subsidiaries beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable
 
(e) Bankruptcy.  The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(f) Judgments.  Attachments or levies in excess of $250,000 in the aggregate are
made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$250,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;
 
(g) Insolvency.  The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
 
(h) Change of Control.  A Change of Control (as defined below) shall occur with
respect to the Company, unless Holder shall have expressly consented to such
Change of Control in writing.  A “Change of Control” shall mean any event or
circumstance as a result of which (i) any “Person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Company (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Company’s board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
 
(i) Indictment; Proceedings.  The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;
 
- 2 -

--------------------------------------------------------------------------------


 
 
(j) The Purchase Agreement and Related Agreements.  (i) An Event of Default
shall occur under and as defined in (A) the Purchase Agreement or any other
Related Agreement, (B) that certain Securities Purchase Agreement dated as of
November 30, 2005 (as amended, modified and/or supplemented from time to time,
the “November 2005 Purchase Agreement”) by and between the Company and the
Holder (as assignee of Laurus Master Fund, Ltd.) or any other Related Agreement
(as defined in the November 2005 Purchase Agreement)(collectively, the “November
2005 Related Agreements”), (C) that certain Securities Purchase Agreement dated
as of September 28, 2007 (as amended, modified and/or supplemented from time to
time, the “September 2007 Purchase Agreement”) by and among the Company, the
purchasers from time to time party thereto and LV Administrative Services, Inc.,
as administrative and collateral agent, or any other Related Agreement (as
defined in the September 2007 Purchase Agreement)(collectively, the “September
2007 Related Agreements”) and/or (D) that certain Securities Purchase Agreement
dated as of the date hereof (as amended, modified and/or supplemented from time
to time, the “May 2008 Purchase Agreement” and together with the Purchase
Agreement, November 2005 Purchase Agreement and September 2007 Purchase
Agreement, collectively, the “Valens Purchase Agreements” and each a “Valens
Purchase Agreement”) by and among the Company, the purchasers from time to time
party thereto and LV Administrative Services, Inc., as administrative and
collateral agent, or any other Related Agreement (as defined in the May 2008
Purchase Agreement)(collectively, the “May 2008 Related Agreements” and together
with the Related Agreements, November 2005 Related Agreements and September 2007
Related Agreements, collectively, the “Valens Related Agreements” and each a
“Valens Related Agreement”), (ii) the Company or any of its Subsidiaries shall
breach any term or provision of any Valens Purchase Agreement or any other
Valens Related Agreement in any material respect and such breach, if capable of
cure, continues unremedied for a period of fifteen (15) days after the
occurrence thereof, (iii) the Company or any of its Subsidiaries attempts to
terminate, challenges the validity of, or its liability under, any Valens
Purchase Agreement or any Valens Related Agreement, (iv) any proceeding shall be
brought to challenge the validity, binding effect of any Valens Purchase
Agreement or any Valens Related Agreement or (v) any Valens Purchase Agreement
or any Valens Related Agreement ceases to be a valid, binding and enforceable
obligation of the Company or any of its Subsidiaries (to the extent such persons
or entities are a party thereto);
 
(k) The occurrence of an Event of Default under and as defined in any document,
instrument or agreement by and between the Company and/or any guarantor of the
Company’s indebtedness (the “Credit Parties”) and LV Administrative Services,
Inc., as administrative and collateral agent, Valens Offshore SPV I, Ltd. and/or
Valens Offshore SPV II, Corp. (and their respective assignees, collectively the
“Creditor Parties”) shall constitute an Event of Default under and as defined in
each other document, instrument and agreement by and between any Credit Party
and any Creditor Party; or
 
(l) Stop Trade.  An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Company shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice.
 
3.2 Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Company shall pay additional interest on this Note in an
amount equal to one percent (1%) per month, and all outstanding obligations
under this Note, the Purchase Agreement and each other Related Agreement,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
 
3.3 Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of all
obligations and liabilities owing by Company to the Holder under this Note, the
Purchase Agreement and/or any other Related Agreement and/or may elect, in
addition to all rights and remedies of the Holder under the Purchase Agreement
and the other Related Agreements and all obligations and liabilities of the
Company under the Purchase Agreement and the other Related Agreements, to
require the Company to make a default payment (“Default Payment”).  The Default
Payment shall be 110% of the outstanding principal amount of the Note, plus
accrued but unpaid interest, all other fees then remaining unpaid, and all other
amounts payable hereunder.  The Default Payment shall be applied first to any
fees due and payable to the Holder pursuant to this Note, the Purchase
Agreement, and/or the other Related Agreements, then to accrued and unpaid
interest due on this Note and then to the outstanding principal balance of this
Note.  The Default Payment shall be due and payable immediately on the date that
the Holder has exercised its rights pursuant to this Section 3.3.
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Issuance of New Note.  Upon any partial redemption of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Company to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.  Subject to
the provisions of Article III of this Note, the Company shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.
 
4.2 Cumulative Remedies.  The remedies under this Note shall be cumulative.
 
4.3 Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
- 3 -

--------------------------------------------------------------------------------


 
 
4.4 Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address provided in the Purchase Agreement executed in connection
herewith, with a copy to Eric M. Hellige, Esq., Pryor Cashman LLP, 410 Park
Avenue, New York, New York 10022, facsimile number (212) 798-6380, and to the
Holder at the address provided in the Purchase Agreement for such Holder, with a
copy to Portfolio Services  335 Madison Avenue, 10th Floor, New York, New York
10017, facsimile number (212) 541-4434, or at such other address as the Company
or the Holder may designate by ten days advance written notice to the other
parties hereto.  A Notice of Conversion shall be deemed given when made to the
Company pursuant to the Purchase Agreement.
 
4.5 Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
4.6 Assignability.  This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.  The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
4.7 Cost of Collection.  In case of any Event of Default under this Note, the
Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.
 
4.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.
 
(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE COMPANY’S ACTUAL RECEIPT THEREOF.
 
(c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
4.9 Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
4.10 Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
4.11 Security Interest and Guarantee.  The Holder and/or LV Administrative
Services, Inc., as administrative and collateral agent, has been granted a
security interest in certain assets of the Company and its Subsidiaries, and the
obligations of the Company under this Note are guaranteed by certain
Subsidiaries of the Company, in each case, as more fully described in the Valens
Purchase Agreements and other Valens Related Agreements.
 
- 4 -

--------------------------------------------------------------------------------


 
 
 
4.12 Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
4.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated
interest.  Notwithstanding any document, instrument or agreement relating to
this Note to the contrary, transfer of this Note (or the right to any payments
of principal or stated interest thereunder) may only be effected by (i)
surrender of this Note and either the reissuance by the Company of this Note to
the new holder or the issuance by the Company of a new instrument to the new
holder, or (ii) transfer through a book entry system maintained by the Company
(or its agent), within the meaning of Treasury Regulation Section
1.871-14(c)(1)(i)(B).
 
 
 
[Balance of page intentionally left blank; signature page follows]
 
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 28th day of May 2008.
 
 
PERVASIP CORP. (f/k/a eLEC Communications Corp.)
 

 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
WITNESS:
 
/s/ Lauri Vertrees                                           
Lauri Vertrees

 
- 6 -

--------------------------------------------------------------------------------

 